Judgment, Supreme Court, New York County (Joan A. Madden, J.), entered December 28, 2009, granting the petition and directing respondents to produce data requested under the Freedom of Information Law (FOIL), unanimously affirmed, without costs.
Petitioners seek information identifying the race of persons shot at but not hit by NYPD officers between 1997 and 2006, either in the form of redacted individual reports, or—as respondents have already disclosed with respect to persons shot at and hit—in tabular form. By already having voluntarily and deliberately disclosed one category of information relating to persons shot, respondents affirmatively waived their right to claim FOIL exemptions in the requested data (see Matter of Molloy v New York City Police Dept., 50 AD3d 98, 100 [2008]). Even were we to find that there was no waiver, the record nonetheless demonstrates that the reports can be redacted to adequately protect their confidential nature (see Matter of Data Tree, LLC v Romaine, 9 NY3d 454, 464 [2007]; Daily Gazette Co. v City of Schenectady, 93 NY2d 145 [1999]). Concur— Gonzalez, P.J., Andrias, Catterson, Renwick and ManzanetDaniels, JJ.